UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2184


GEORGIA FRANKTON,

                Plaintiff - Appellant,

           v.

METROPOLITAN LIFE INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-02209-JFM)


Argued:   January 26, 2011                    Decided:   May 23, 2011


Before WILKINSON and KEENAN, Circuit Judges, and Irene C.
BERGER, United States District Judge for the Southern District
of West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Jason Ehrenberg, BAILEY & EHRENBERG, PLLC, Washington,
D.C., for Appellant.   Clifford Russell Scott, METROPOLITAN LIFE
INSURANCE COMPANY, New York, New York, for Appellee. ON BRIEF:
Adam H. Garner, MCGUIREWOODS LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Georgia Frankton, a former employee of Constellation Energy

Group,      Inc.    (Constellation),              brought     this    action      against

Metropolitan Life Insurance Company (MetLife), the administrator

of Constellation’s long-term disability plan.                         Frankton alleges

that     Metropolitan      violated       the        Employee     Retirement      Income

Security Act of 1974 (ERISA), 29 U.S.C. §§ 1001 et seq., by

terminating        Frankton’s     long-term          disability       benefits.       The

district court awarded summary judgment in favor of Metropolitan

and, upon our review, we affirm the district court’s judgment.



                                              I.

       In 1976, Frankton began her employment with Baltimore Gas &

Electric     Company,     now     a   subsidiary        of    Constellation.         As   a

“financial reconciler” for Constellation, Frankton participated

in the Constellation Energy Group Long Term Disability Plan (the

Plan), which is an employee benefits plan governed by ERISA.

MetLife,     the    Plan’s      claim   administrator,          has    discretion     and

authority to make benefits determinations under the Plan.

       In   November      2002,       after        Frankton    stopped     working    for

Constellation       due   to    multiple          medical     diagnoses,    she    timely




                                              2
filed an application for long-term disability                     benefits. 1   To

support     her   benefits    claim,        Frankton   included      a    “personal

profile,” in which she described having to lie down “a good part

of [the] day” to take pressure off her spine.                      Her “personal

profile” also stated that she only drives when necessary and

performs light housework in short increments.

     MetLife      initially       denied    Frankton’s      disability    benefits

claim.      After Frankton timely appealed the decision, MetLife

approved her claim retroactive to June 1, 2003.

     On     December    1,    2004,        as   part   of    MetLife’s     ongoing

obligation to review claims under the Plan, MetLife requested

additional documentation from Frankton to evaluate whether she

continued    to   qualify    as    “disabled”     under     the   Plan.    MetLife

explained in a letter to Frankton that the Plan’s definition for

“disabled”    changes   after       a   participant    receives     benefits    for

twenty-four months. 2        As relevant to this appeal, after twenty-



     1
       At the time Frankton applied for disability benefits, she
had   been  diagnosed   with  thoracic   outlet   syndrome, disk
instability, cervical radiculopathy, cervical and lumbar facet
syndrome, hyperthyroidism, coccydynia, and “TMJ.”
     2
         The relevant language of the Plan states:

             ‘Disability’ or ‘Disabled’ means that, due to an
             Injury or Sickness, you require the regular care
             and attendance of a Doctor and:

          1.   you are unable to perform each of the
          material duties of your job, as set forth in the
(Continued)
                                           3
four months, the determination whether a claimant is “disabled”

shifts from an evaluation of the claimant’s ability to perform

her “regular job,” to an evaluation of the claimant’s ability to

perform “any occupation.”

      In    response       to     MetLife’s          request       for        additional

information,        Frankton    sent   several           documents       to     MetLife,

including    medical    records    from       Frankton’s     treating         physician,

Dr.   Nelson   Hendler.         According      to    a    letter   written       by    Dr.

Hendler, Frankton was “temporarily totally disabled.”

      MetLife reviewed the claim file, including the documents

submitted by Dr. Hendler.          Based on conflicting medical reports

in the file, MetLife concluded that Frankton should undergo an

independent medical examination.

      On    March    14,   2005,    Dr.       John       Parkerson    conducted        an

independent    medical     examination        of    Frankton.        Based      on    this

examination and on Dr. Parkerson’s review of Frankton’s claim



            Employee’s job description that is maintained by
            the Employer; and

            2.   after the first 24 months of Monthly Benefit
            payments, you must also be unable to perform each
            of the material duties of any occupation for
            which you are reasonably or may reasonably become
            qualified taking into consideration your prior
            training   or   training  available    through   a
            rehabilitation   program  offered   to   you   and
            approved by us, your education, your experience
            and your past earnings. (MET 1037-38).



                                          4
file, Dr. Parkerson created a report for MetLife.                          MetLife sent

a copy of the report to Dr. Hendler and asked that he indicate

any   disagreement        with   Dr.      Parkerson’s       findings       and   provide

MetLife with objective evidence supporting such disagreement.

      Dr. Parkerson’s report included a description of Frankton’s

medical history and symptoms, and a list of the various medical

records that Dr. Parkerson reviewed before examining Frankton.

The   report      indicated        that     three      of     Frankton’s         treating

physicians      had    opined      that    her   symptoms      had     a    significant

psychiatric       component.         The     report    listed     Dr.       Parkerson’s

diagnoses    of    Frankton,       including     “[s]tatus       post      instrumented

cervical     fusion       C4-6,”     possible       vascular      thoracic        outlet

syndrome,     lumbar      degenerative       disc     disease,    and       “depressive

disorder vs. somatoform disorder.”

      Despite     these    various        diagnoses,    Dr.    Parkerson’s        report

stated that Frankton “could return to work at her regular job

without any specific restrictions,” and that “[t]he restrictions

provided by the attending physician are not fully supported by

the physical examination.”             The report stated that Frankton was

not “temporarily totally disabled on a physical basis,” and that

her limitations “either have a primary psychiatric basis . . .

or possibly a consciously self-limiting condition.”                         The report

stated that her “objective examination” was “not consistent with

her reported functional status.”

                                            5
        MetLife also hired a private investigator, who conducted

video     surveillance        of     Frankton         both      on     the    day     of     her

examination and on the two days following that examination.                                  The

investigator observed Frankton walking with an “obvious limp”

while entering the office for her medical examination, but later

walking with a normal gait without any apparent discomfort.                                  The

investigator       observed        Frankton         bending     at    the    waist    several

times, loading groceries into her vehicle, pushing a grocery

cart, carrying clothing to a dry cleaner, retrieving packages

from her vehicle, and entering and exiting her vehicle without

any assistance.

     A    few    weeks     after     Dr.    Parkerson’s         examination,          Frankton

informed    MetLife      that      she     had      been    awarded        Social     Security

disability        insurance         benefits          by      the      Social         Security

Administration (Agency).                 MetLife instructed Frankton to send

MetLife a copy of the award letter.

     MetLife       never    received        a       copy   of    the       letter.         After

reviewing        Frankton’s        claim     file,         MetLife         determined       that

Frankton    was    no    longer     “disabled”         within        the    meaning    of    the

Plan.      Accordingly,         MetLife       terminated         Frankton’s         long-term

disability benefits.

     MetLife sent a letter to Frankton that explained the basis

for MetLife’s decision terminating her benefits.                                The letter

listed     the    various     documents             that   MetLife         reviewed     before

                                                6
terminating Frankton’s benefits, including the medical documents

submitted by Dr. Hendler and a statement and personal health

profile     completed      by     Frankton.           The       letter    explained         that

MetLife had concluded that the independent medical examination

was     inconsistent       with        Frankton’s           self-described            physical

limitations.       The letter also indicated that Dr. Hendler had not

responded to Dr. Parkerson’s report.

        Frankton    appealed      the        decision   terminating            her    benefits

under    the   Plan’s      provisions.             After     Frankton      submitted        her

appeal, Dr. Hendler sent MetLife a letter dated May 4, 2005.                                 In

the   letter,      Dr.   Hendler        indicated       that      he     agreed      with   Dr.

Parkerson’s        diagnoses,          but     that     he       disagreed           with    Dr.

Parkerson’s        conclusion       that       Frankton’s         diagnoses           did    not

preclude her from returning to work.

      In October 2005, MetLife submitted Frankton’s claim file,

including her medical records and the May 2005 submission from

Dr.   Hendler,      to   Dr.     Dennis       Gordan,      an    independent         physician

consultant.        After    submitting          the   claim      file     to    Dr.    Gordan,

MetLife received additional documents from Dr. Hendler.                                MetLife

determined     that      these    documents         were     largely      duplicative        of

other documents in Frankton’s claim file and, for that reason,

did not send them to Dr. Gordan.                        Based on a review of the

documents that MetLife submitted in the claim file, Dr. Gordan

concluded      that      many     of     Frankton’s          complaints         lacked       any

                                               7
psychological         basis,     and   that        the    medical      documentation         was

insufficient         to    support     Frankton’s         claim       that    that    she    was

unable to function in a sedentary job.

       In November 2005, MetLife upheld its decision terminating

Frankton’s benefits.            In a letter to Frankton, MetLife explained

that        Frankton’s       claim      file            lacked      sufficient        medical

documentation to support an impairment that would have prevented

Frankton      from    working     in    her    most       recent      position,      or     at   a

position that required “sedentary type work.”

       In    her     complaint    filed       in    the       district     court,    Frankton

alleged       that     MetLife       failed        to    consider        relevant     medical

information when reviewing Frankton’s claim for benefits.                                  After

the    parties       filed     cross-motions             for     summary      judgment,      the

district court awarded summary judgment in favor of MetLife.

The    district      court     held    that    MetLife         used    a     “full   and    fair

reasoning process” in reviewing Frankton’s claim by collecting

medical reports from Frankton’s numerous health care providers,

by seeking independent evaluations of Frankton’s medical records

and physical condition, by considering non-medical evidence, and

by    considering         documents    prepared          by    Frankton      describing      her

symptoms.       The district court also held that MetLife’s decision

was supported by substantial evidence, including the reports of

an     independent         medical     examiner,          an     independent         physician



                                               8
consultant,             and    a    private     investigator.               Frankton    timely

appealed to this Court.



                                                II.

       In     an    appeal         under   ERISA,     we    review      a   district   court's

decision de novo, employing the same standards governing the

district court's review of the plan administrator's decision.

Williams v. Metro. Life Ins., Co., 609 F.3d 622, 629 (4th Cir.

2010).      When, as here, an ERISA benefit plan vests with the plan

administrator            the    discretionary         authority        to   make   eligibility

determinations            for      beneficiaries,       a       reviewing    court   evaluates

the plan administrator's decision for abuse of discretion.                                   Id.

at 629-30.

       Under the abuse-of-discretion standard, we will not disturb

a plan administrator's decision if the decision is reasonable,

even     if        we     would       have     come        to     a    contrary      conclusion

independently.            Id. at 630.          Thus, we may not substitute our own

judgment in place of the judgment of the plan administrator.

Id.    To be deemed reasonable, the administrator's decision must

result from a “deliberate, principled reasoning process” and be

supported          by    substantial         evidence.           Id.   (quoting    Guthrie    v.

Nat’l Rural Elec. Coop. Assoc. Long-term Disability Plan, 509

F.3d 644, 651 (4th Cir. 2007)).



                                                 9
      In    our    decision      in    Booth     v.   Wal-Mart       Stores,       Inc.

Associates Health & Welfare Plan, 201 F.3d 335, 342-48 (4th Cir.

2000),     we   set   forth    eight   nonexclusive        factors    that       courts

should     consider    in     reviewing    the    reasonableness       of    a    plan

administrator's decision.         These factors include:

      (1) the language of the plan; (2) the purposes and
      goals of the plan; (3) the adequacy of the materials
      considered to make the decision and the degree to
      which they support it; (4) whether the fiduciary's
      interpretation was consistent with other provisions in
      the plan and with earlier interpretations of the plan;
      (5) whether the decisionmaking process was reasoned
      and   principled;  (6)   whether   the   decision   was
      consistent   with  the   procedural   and   substantive
      requirements of ERISA; (7) any external standard
      relevant to the exercise of discretion; and (8) the
      fiduciary's motives and any conflict of interest it
      may have.

Id.   A reviewing court’s assessment of the reasonableness of an

administrator’s decision is limited to a review of the documents

in the administrative record.                  Sheppard & Enoch Pratt Hosp.,

Inc. v. Travelers Ins., Co., 32 F.3d 120, 125 (4th Cir. 1994).



                                        III.

                                          A.

      On appeal, Frankton raises three arguments concerning the

reasonableness        of    certain    actions     taken    by   MetLife.          The

district court addressed each argument in its summary judgment




                                          10
order. 3   Upon considering the district court’s analysis described

below, we agree with the district court’s disposition on these

issues.

     According     to   Frankton,     MetLife    acted     unreasonably      in

failing to send Dr. Hendler’s most recent medical records to Dr.

Gordan.    However, as the district court explained, MetLife did

not receive the medical records until after MerLife had sent the

claim file to Dr. Gordan.           Even though MetLife did not later

send these documents to Dr. Gordan, the documents were included

in   Frankton’s    claim   file   when    MetLife   conducted       its    final

administrative review.

     According     to   the   district     court,   the        documents   were

duplicative of other documents in Frankton’s claim file.                     The

district court found that the only document that contained new

information was Dr. Hendler’s most recent “office note.”                    The

district   court   observed   that    Frankton   did     not    indicate    what

substantive information that the note would have added to the


     3
       In the district court, Frankton argued that MetLife failed
to take into consideration Frankton’s job description that
entailed “a significant amount of standing and lifting over ten
pounds, as well as pushing and pulling carts and bending over.”
Frankton now argues that the district court failed to consider
the sitting requirements of the position. Because Frankton did
not challenge MetLife’s failure to consider those sitting
requirements in the proceedings before the district court, the
argument is waived.   See United States v. Evans, 404 F.3d 227,
236 n.5 (4th Cir. 2005).



                                     11
record.     Therefore, the district court held, and we agree, that

MetLife’s    failure     to    forward       the    “office      note”    was      a   “minor

procedural     violation       []      not        sufficient      to     undermine         the

reasonableness of MetLife’s conclusions.”

       Next, Frankton argued in the district court that MetLife

erred in failing to consider the fact that she had been awarded

Social    Security   disability        insurance.            However,        as    found    by

district    court,   there      was    no     evidence      in    the    administrative

record indicating that MetLife had received the letter from the

Agency    confirming     the    award        of    these    benefits         to    Frankton.

Therefore, the district court properly held that it would not

consider the award letter in determining the reasonableness of

MetLife’s denial of benefits decision.                     See Sheppard, 32 F.3d at

125.

       Although MetLife conceded that it was aware that the Agency

had awarded benefits to Frankton, the district court concluded

that     MetLife   did   not     abuse        its    discretion         by    reaching       a

different    decision     than      the      Agency’s       decision,        because       the

Agency’s    standard     for     awarding          disability      differs         from    the

Plan’s    definition     of    “disability.”               As    the    district       court

explained,    MetLife     is     not      obligated        to    weigh       the   Agency’s

disability determination more favorably than the other evidence

in the record.       See Gallagher v. Reliance Std. Life Ins., Co.,

305 F.3d 264, 275 (4th Cir. 2002).

                                             12
       Frankton also argued in the district court that MetLife

failed    to    accord      the    proper      weight       to   Dr.   Hendler’s      medical

reports.        However, as the district court explained, although

plan     administrators           may     not        arbitrarily        ignore       reliable

evidence,       ERISA      does    not    require         that   administrators        accord

special deference to the opinions of treating physicians.                                   See

Black    &   Decker        Disability      Plan      v.    Nord,     538    U.S.    822,    834

(2003).      Upon reviewing the medical reports, the district court

stated that the reports of Dr. Parkerson and Dr. Gordan are

“replete       with   references         to    and    criticism        of   Dr.    Hendler’s

records and diagnoses.”                  Accordingly, the district court held

that MetLife acted reasonably in relying on the reports of Dr.

Parkerson and Dr. Gordan and in rejecting the opinion of Dr.

Hendler.        For the same reason given by the district court, we

conclude that the court did not abuse its discretion in making

this determination.

                                               B.

       Finally,       we    address      one    additional         argument        raised   by

Frankton on appeal.               According to Frankton, the district court

erred by failing to consider MetLife’s conflict of interest in

determining whether MetLife acted reasonably.

       The presence of a conflict of interest is one fact, among

many,    that    a    reviewing      court      may       consider     in   evaluating      the

reasonableness of a plan administrator’s decision.                                 Williams,

                                               13
609 F.3d at 630.            A conflict of interest exists in this case

because MetLife, as the plan administrator, has authority both

to evaluate benefit eligibility and to pay benefit claims.                              Id.

at   630-31.           In     reviewing         the         reasonableness         of    an

administrator’s        decision,         we     consider        an     administrator’s

conflict of interest because of the administrator’s financial

incentive     to     deny      coverage         in     its      claims      processing.

Metropolitan    Life      Ins.,    Co.    v.    Glenn,       554     U.S.   105,    114-15

(2008).

     The record shows that MetLife attempted to make an accurate

claim assessment by hiring an independent medical examiner and

an independent physician consultant to review Frankton’s entire

claim file.        According to the district court, those physicians

reached “reasoned and principled conclusions.”                         Both physicians

prepared    detailed      reports   and       justified       their    conclusions       in

light of contrary reports from Dr. Hendler.                          Thus, we conclude

that Frankton       has   failed    to    show       that    MetLife’s      conflict    of

interest is sufficient to outweigh the evidence of MetLife’s

effort in assuring an accurate claim assessment.



                                          IV.

      In conclusion, we agree with the analysis of the district

court and hold that Frankton failed to raise a genuine issue of

material fact regarding the reasonableness of MetLife’s decision

                                          14
to   terminate   Frankton’s   long-term   disability    benefits.

Accordingly, we affirm the district court’s judgment.

                                                         AFFIRMED




                               15